DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, “depositing the first electrode comprises” should read “the depositing the first electrode comprises” for consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 3, “depositing the second dielectric layer comprises” should read “the depositing the second dielectric layer comprises” for consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 1, “depositing the first dielectric layer” should read “the depositing the first dielectric layer” for consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 2, “depositing the first electrode to contact the via” should read “wherein the depositing the first electrode comprises depositing the first electrode to contact the via” for consistency and clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
In line 1, “depositing the second electrode” should read “the depositing the second electrode” for consistency.
In line 3, “comprising” should read “comprises” for clarity.
In line 3, “orthognal" should read “orthogonal” for correct spelling.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 1, “depositing the sacrificial layer” should read “the depositing the sacrificial layer” for consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 1, “depositing the sacrificial layer” should read “the depositing the sacrificial layer” for consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 1 of the claim, “removing” should read “the removing” for consistency.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 5, “a quantum tunneling current” should read “the quantum tunneling current” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap” in lines 13-18 of the claim. It is unclear whether or not the above limitation is required as part of the claimed method of making a device. The above limitation reads as a contingent limitation, and describes a method of using the device, whereas claim 1 is drawn to a method of making a device. Claims 2-20 are rejected as dependent thereon.
Claim 7 recites the limitation “depositing the first dielectric layer onto the first portion of the top surface of the substrate” (emphasis added) in lines 2-3 of the claim. Claim 1 previously recites the limitation “depositing a first dielectric layer onto a second portion of the top surface of the substrate” (emphasis added) in lines 6-7 of the claim. It is unclear whether the depositing of the first dielectric layer in claim 7 is the same as or different from the depositing of the first dielectric layer in claim 1. Claim 7 also recites the limitation “depositing the first electrode onto the second portion of the top surface of the substrate” (emphasis added) in lines 5-6 of the claim. Claim 1 previously recites the limitation “depositing a first electrode onto a first portion of the top surface of the substrate” (emphasis added) in lines 4-5 of the claim. It is unclear whether the depositing of the first electrode in claim 7 is the same as or different from the depositing of the first electrode in claim 1. If the depositing steps in claim 7 are the same as those in claim 1, then Examiner suggests amending the limitations in claim 7 to read “the depositing the first electrode onto the first portion of the top surface of the substrate comprises depositing the first electrode onto a first portion of a top surface of the second dielectric layer; and the depositing the first dielectric layer onto the second portion of the top surface of the substrate comprises depositing the first dielectric layer onto a second portion of the top surface of the second dielectric layer.” For the purpose of examination, Examiner interprets the depositing steps in claim 7 to be the same as those in claim 1 (see art rejection below).
Claim 8 recites the limitation “depositing the sacrificial layer onto a portion of the top surface of the first dielectric layer” in lines 2-3 of the claim. Claim 1 previously recites the limitation “depositing a sacrificial layer onto a top surface of the first electrode” in line 8 of the claim. It is unclear whether the depositing of the sacrificial layer in claim 8 is the same as the sacrificial layer in claim 1, or if claim 8 recites a different sacrificial layer that is deposited.
Claim 19 recites the limitation “a voltage” in line 7 of the claim. It is unclear whether this limitation is the same as or different from the previously recited voltage in line 16 of claim 1 and line 3 of claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elibol et al. (US 2013/0281325 A1) (provided in Applicant’s IDS filed on June 13, 2022) and further in view of Ikeda et al. (US 2017/0146510 A1) (provided in Applicant’s IDS filed on June 13, 2022).
Regarding claim 1, Elibol teaches a method of making a device for sequencing a linear biomolecule using quantum tunneling (a method for making a nanogap transducer for sequencing a DNA molecule, Figs. 3A-3B, para. [0008], [0018], [0033], [0035], [0038]), the method comprising:
providing a substrate having a top surface (a substrate 305 having a top surface, Fig. 3A, para. [0018]);
depositing a first electrode onto a first portion of the top surface of the substrate (depositing a first electrode 315 onto a first portion of the top surface of the substrate 305, Fig. 3A, para. [0018]);
depositing a first dielectric layer onto a second portion of the top surface of the substrate (depositing a first dielectric layer 332 onto a second portion of the top surface of the substrate 305, Fig. 3A, para. [0021]);
depositing a sacrificial layer onto a top surface of the first electrode (depositing a sacrificial material 335 onto a top surface of the first electrode 315, Fig. 3A, para. [0021]);
depositing a second electrode onto the sacrificial layer (depositing a second electrode 340 onto the sacrificial material 335, Fig. 3A, para. [0022]).
Elibol teaches that the second electrode 340 is deposited onto the sacrificial material 335 and a side surface of the first dielectric layer 332 (Fig. 3A, para. [0021]-[0022]), and therefore fails to teach depositing the second electrode onto a top surface of the first dielectric layer.
Ikeda teaches a device for determining a sequence of a biopolymer wherein the device comprises a nanogap between two nanoelectrodes (para. [0005]). Ikeda teaches that the two nanoelectrodes form a nanogap that is substantially planar, and that the top of the first nanoelectrode and the top of the dielectric oxide are coplanar (Fig. 2, para. [0017], [0058]). Ikeda teaches that the dielectric oxide extends to the sides of the device such that a portion of the second nanoelectrode is disposed on and in contact with the same dielectric oxide to form the planar nanogap defined by the first nanoelectrode, the dielectric oxide, and the second nanoelectrode (Fig. 2, para. [0058]). Ikeda teaches that the dielectric oxide prevents the metals of the electrodes from interfering with the proper operation of the semiconductor substrate (Fig. 2, para. [0046], [0053], [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first dielectric layer of Elibol to extend to the sides of the device such that the second electrode is also deposited onto the top surface of the extended first dielectric layer as taught by Ikeda because it can further prevent the conductive second electrode from interfering with the proper operation of the semiconductor of the substrate (Ikeda, Fig. 2, para. [0046], [0053], [0058]), since Modified Elibol comprises the extended first dielectric layer 332 and another dielectric layer 310 between the second electrode 340 and the substrate 305.
Modified Elibol teaches removing the sacrificial layer, thereby forming a gap defined by the top surface of the first electrode and a bottom surface of the second electrode (removing the sacrificial material 335, thereby creating a gap defined by the top surface of the first electrode 315 and a bottom surface of the second electrode 340, Fig. 3B, para. [0023]), wherein a width of the gap corresponds to a size of the linear biomolecule (a DNA molecule is attached to the cavity/gap between the electrodes, para. [0028], [0034]-[0036]; Examiner interprets the limitation “corresponds to a size of the linear biomolecule” to mean that the width of the gap can accommodate the linear biomolecule).
The limitation “a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap” is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this case, the method claim requires a quantum tunneling current to be transmitted between the first electrode and the second electrode if a voltage is applied across the first electrode and the second electrode and a part of the linear biomolecule is present in the gap. Since the claimed invention (method of making a device) may be practiced without the voltage application and the presence of the linear biomolecule, then the quantum tunneling current transmitted between the first electrode and the second electrode is not required by the broadest reasonable interpretation of the claim.
Examiner further notes that Modified Elibol teaches that a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap (a single nucleic acid molecule to be sequenced is attached to a surface inside the nanogap transducer and that the electrodes are biased at a redox potential so that electrons are shuttled between the electrodes and a current flow is detected at the electrode surfaces when the redox species is present (para. [0013], [0028], [0038]). Therefore, Modified Elibol teaches the above contingent limitations.
Regarding claim 2, Modified Elibol teaches depositing a second dielectric layer onto the substrate (depositing a second dielectric layer 310 onto the substrate 305, Fig. 3A, para. [0018]), wherein:
depositing the first electrode comprises depositing the first electrode onto and in contact with the second dielectric layer (depositing the first electrode 315 onto and in contact with the second dielectric layer 310, Fig. 3A, para. [0018]).
Regarding claim 3, Modified Elibol teaches wherein: the substrate comprises a semiconductor substrate (the substrate 305 comprises a semiconductor, Fig. 3A, para. [0015], [0018]); and
depositing the second dielectric layer comprises depositing the second dielectric layer onto the semiconductor substrate (depositing the second dielectric layer 310 onto the semiconductor substrate 305, Fig. 3A, para. [0015], [0018]).
Regarding claim 4, Modified Elibol teaches wherein depositing the first dielectric layer comprises depositing the first dielectric layer onto and in contact with the second dielectric layer (depositing the extended first dielectric layer 332 onto and in contact with the second dielectric layer 310, Elibol, Fig. 3A, para. [0018], [0021], Ikeda, Fig. 2, para. [0046], [0053], [0058], see modification supra).
Regarding claim 5, Modified Elibol teaches forming a via through the second dielectric layer (forming a conducting via 325 through the second dielectric layer 310, Fig. 3A, para. [0018]), and
depositing the first electrode to contact the via (depositing the first electrode 315 to contact the conducting via 325, Fig. 3A, para. [0018]).
Regarding claim 6, Modified Elibol teaches the extended first dielectric layer 332 and the second dielectric layer 310 (Fig. 3A, para. [0018], [0021]). Modified Elibol does not explicitly teach wherein the first dielectric layer and the second dielectric layer comprise different materials. However, because Modified Elibol teaches a finite set of options for dielectric materials (silicon dioxide, silicon nitride, silicon oxynitride, carbon doped oxide, silicon carbide, organic polymers, organosilicates, or polyimide, para. [0024]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen different materials for the first dielectric layer and the second dielectric layer (such as silicon dioxide for the first dielectric layer and silicon nitride for the second dielectric layer) from the finite number of identified dielectric materials as identified by Modified Elibol in order to achieve the desired purpose of insulating conductive materials from one another with a reasonable expectation of success. MPEP § 2143(I)(E).
Regarding claim 7, Modified Elibol teaches wherein: depositing the first electrode onto the first portion of the top surface of the substrate comprises depositing the first electrode onto a first portion of a top surface of the second dielectric layer (depositing the first electrode 315 onto a first portion of a top surface of the second dielectric layer 310, Fig. 3A, para. [0018]); and
depositing the first dielectric layer onto the second portion of the top surface of the substrate comprises depositing the first dielectric layer onto a second portion of the top surface of the second dielectric layer such that a bottom surface of the first dielectric layer and a bottom surface of the first electrode are substantially coplanar (depositing the extended first dielectric layer 332 onto a second portion of the top surface of the second dielectric layer 310 such that a bottom surface of the extended first dielectric layer 332 and a bottom surface of the first electrode 315 are substantially coplanar, Elibol, Fig. 3A, para. [0018], [0021], Ikeda, Fig. 2, para. [0046], [0053], [0058], see modification supra).
Regarding claim 8, Modified Elibol teaches depositing the sacrificial layer onto a portion of the top surface of the first dielectric layer (depositing the sacrificial material 335 onto a portion of the top surface of the first dielectric layer 332, Fig. 3A, para. [0021]), and wherein the gap is further defined by the top surface of the first dielectric layer and a side surface of the second electrode (the gap is further defined by the top surface of the first dielectric layer 332 and a side surface of the second electrode 340, Fig. 3A, para. [0021], [0023]; for the purpose of examination, Examiner interprets the sacrificial layer to be the same sacrificial layer as claim 1).
Regarding claim 9, Modified Elibol teaches that the shape of the first electrode 315 and the second electrode 340 is a circle (Figs. 2-3A, para. [0017]-[0018], [0022]). Modified Elibol fails to teach wherein depositing the second electrode onto the sacrificial layer and onto the top surface of the first dielectric layer further comprising depositing the second electrode orthogonal to the first electrode. However, Modified Elibol teaches that other shapes are possible for the electrodes 315 and 340, such as rectangular (para. [0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the first and second electrodes of Modified Elibol to be orthogonal rectangles in order to yield the predictable result of a nanogap between the electrodes (para. [0017], [0023]). Generally, the configuration of the claimed first and second electrodes was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed first and second electrodes was significant. MPEP § 2144.04(IV)(B).
Regarding claim 10, Modified Elibol teaches depositing the sacrificial material 335 onto the top surface of the first electrode 315 by sputtering or atomic layer deposition (ALD) (Fig. 3A, para. [0020]-[0021]). Modified Elibol is silent with respect to the type of sputtering, and therefore fails to teach wherein depositing the sacrificial layer onto the top surface of the first electrode comprises at least one of the following deposition techniques: chemical vapor deposition (CVD); physical vapor deposition (PVD); ion-beam sputtering (IBS); or reactive sputtering.
Elibol teaches another deposition technique such as chemical vapor deposition (Fig. 3A, para. [0018]). Elibol teaches that a conducting diamond material can be deposited by using CVD (Fig. 3A, para. [0018]). Elibol teaches that the sacrificial material 335 can be tungsten (Fig. 3A, para. [0022]), which is also conductive.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the sputtering or ALD technique for the deposition of the sacrificial material of Modified Elibol with a CVD technique as taught by Elibol in order to yield the predictable result of depositing a conductive material (para. [0018]).
Regarding claim 11, Modified Elibol teaches wherein depositing the sacrificial layer onto the top surface of the first electrode comprises performing an atomic layer deposition process (depositing the sacrificial material 335 onto the top surface of the first electrode 315 by atomic layer deposition, Fig. 3A, para. [0020]-[0021]).
Regarding claim 12, Modified Elibol teaches wherein removing the sacrificial layer comprises: performing an etching processing in which the sacrificial layer is exposed to an etchant (the sacrificial material 335 is removed by etching, Fig. 3B, para. [0023]).
Regarding claim 13, Modified Elibol teaches that the sacrificial material 335, such as tungsten, is removed by etching (Fig. 3B, para. [0023]). Modified Elibol is silent with respect to the etchant used, and therefore fails to teach wherein the etchant comprises a substance selected from the group consisting of hydrofluoric acid, phosphoric acid, hydrochloric acid, nitric acid, sodium hydroxide, SC-1 solution, organic solvents, and O2 plasma.
Elibol teaches another etching process for etching the diamond first electrode 315 (Fig. 3A, para. [0020]). Elibol teaches that the diamond first electrode 315 is etched using an oxygen plasma (Fig. 3A, para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the etchant for etching the sacrificial material of Modified Elibol to be oxygen plasma as taught by another etching process of Elibol in order to yield the predictable result of etching a conductive material.
Regarding claim 14, Modified Elibol teaches wherein the sacrificial layer comprises a material selected from the group consisting of metals, oxides, nitrides, and carbon containing materials (the sacrificial material 335 is tungsten, Fig. 3A, para. [0021]-[0023]).
Regarding claim 15, Modified Elibol teaches wherein the first electrode and the second electrode each individually comprises a material selected from a group consisting of metals, semiconductors, carbon, conductive ceramics, and conductive polymers (the first electrode 315 comprises a conducting diamond material, Fig. 3A, para. [0018]; the second electrode 340 is diamond, platinum, or gold, Fig. 3A, para. [0022]).
Regarding claim 16, Modified Elibol teaches wherein at least one of the first electrode or the second electrode comprises gold (the second electrode 340 comprises gold, Fig. 3A, para. [0022]).
Regarding claim 17, Modified Elibol teaches wherein the first dielectric layer comprises a material selected from the group consisting of oxides, dielectric ceramics, polymers, carbonates, glasses, and minerals (the first dielectric layer 332 comprises a dielectric material such as silicon dioxide, Fig. 3A, para. [0023]).
Regarding claim 18, Modified Elibol teaches wherein the width of the gap is 0.8 to 5.0 nm (the height of the gap h1 is less than 500 nm, Fig. 3B, para. [0023]). Generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05(I).
Regarding claim 19, Modified Elibol teaches electrically coupling circuitry to the first electrode and the second electrode (circuitry electrically coupled to the electrodes 315 and 340 of the nanogap transducer, Fig. 3B, para. [0023], [0026]-[0027]), wherein the circuitry is configured to apply the voltage across the first electrode and the second electrode to measure at least one of: a quantum tunneling current transmitted between the first electrode and the second electrode; a voltage across the first electrode and the second electrode; or an impedance between the first electrode and the second electrode (the electrodes are biased at a redox potential by the circuitry so that electrons are shuttled between the electrodes and a current flow is detected at the electrode surfaces when the redox species is present, para. [0013], [0026]-[0028], [0038]).
Regarding claim 20, Modified Elibol teaches a device made according to the method of claim 1 (the nanogap transducer, Figs. 1 & 3A-3B, para. [0015], [0018]; see rejection of claim 1 supra). The Applicant is advised that this is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP § 2113(I). The broadest reasonable interpretation of claim 20 is a device comprising a substrate having a top surface, a first electrode on a first portion of the top surface of the substrate, a first dielectric layer on a second portion of the top surface of the substrate, a second electrode on a top surface of the first dielectric layer, a gap defined by the top surface of the first electrode and a bottom surface of the second electrode, wherein a width of the gap corresponds to a size of the linear biomolecule. The limitations “sequencing a linear biomolecule using quantum tunneling” and “a quantum tunneling current is transmitted between the first electrode and the second electrode when: a voltage is applied across the first electrode and the second electrode; and a part of the linear biomolecule is present in the gap” from claim 1 are functional limitations in the device claim of claim 20, and Modified Elibol is capable of the functional limitations (see rejection of claim 1 supra).
The limitation “sequencing a linear biomolecule using quantum tunneling” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Elibol teaches that the nanogap transducer can sequence a DNA molecule (para. [0033], [0035], [0038]), so the nanogap transducer is capable of the recitation “sequencing a linear biomolecule using quantum tunneling.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gardner et al. (US 2016/0187282 A1): a device comprising an electrode pair comprising a first electrode and a second electrode, a nanogap channel, wherein a portion of the nanogap channel is sandwiched between the first electrode and the second electrode (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794             

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699